Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment and arguments filed 12/08/2020 have been entered. Claims 1- 20 are pending. 
Response to Amendments and Arguments
Rejections of the claims under non-statutory double patenting are maintained. The terminal disclaimer filed on 12/08/2020 has been reviewed and disapproved on 12/11/2020 because the person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record. 37 CFR 1.32(a) and (b). Examiner call applicant’s representative (Aris Gregorian, Reg. No. 72,357) on 02/12/2021 and left a message indicating the same. No due response has been received.
Rejections of the claims under 35 U.S.C. 112(a)(b) or 35 U.S.C. 112(pre-AIA ), first/second paragraphs, are withdrawn based on applicant’s amendments made in the claims. 
Applicant's amendments and arguments filed 12/08/2020, with respect to the prior art rejections of the claims, have been fully considered. The amendments and arguments, see remarks, pg. 10, are sufficient to overcome the applied prior art of the record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

1.	Claims 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 or 12 of U.S. Patent No. (10,666,587 B1), hereinafter (“the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because: all the limitations in the application claims 1, 9 and 17 are included in the patent claims 2 or 12, which incorporate by reference all the limitations in respective patent claims 1 and 11.  The difference between the application claims and the patent claims lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus the inventions of the patent claims 2 or 12 are in effect a “species” of the respective “generic” inventions of the application claims 1, 9, or 17.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1, 9 and 17 are anticipated by claims 2 or 12 of the patent, they are not patentably distinct from the patent claims 2 or 12. 
	Similarly, dependent claims 2-8, 10-16, and 18-20 of the application are rejected under the same grounds of nonstatutory double patenting as being unpatentable over the patent corresponding claims 2-5, 8-10, 12-15, and 18-19 because all the limitations in the application claims 2-8, 10-16, and 18-20 are identical or similar to the limitations in corresponding patent claims 2-5, 8-10, 12-15, and 18-19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.